Citation Nr: 1130576	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  03-17 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the right great toe.

2.  Entitlement to service connection for arthritis of the right ankle.  

3.  Entitlement to service connection for diabetes mellitus, including as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to June 1984. 

These claims came before the Board of Veterans' Appeals (Board) on appeal of a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This matter was remanded in October 2006 and December 2009.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's personnel records were obtained and the Veteran underwent VA examinations.  

The Veteran testified in support of these claims at a video conference hearing in August 2006.  A transcript of the hearing testimony is of record.  

The issues of service connection for a right great toe disability and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right ankle disability was not manifested during active service or for many years thereafter.



CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by the Veteran's active service, nor may in-service incurrence be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in December 2001, August 2002, and June 2009 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim.  VA provided adequate notice of how disability ratings and effective dates are assigned.

While the appellant did not receive full notice prior to the initial decision, after he was provided pertinent notice he was afforded a meaningful opportunity to participate in the adjudication of the claims, and the claims were readjudicated in September 2009 and February 2011 supplemental statements of the case.  The claimant was provided the opportunity to present pertinent evidence and testimony.  Because the Veteran has actual notice, and because the claims have been readjudicated no prejudice exists.  There is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file.  VA outpatient treatment records have also been obtained and associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was afforded a VA examination in December 2010 pertaining to his claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination and opinion obtained in this case is adequate, as the opinion is predicated on a reading of pertinent medical records and is responsive to the medical questions raised in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. § 3.159(c) (4) (2010).  The examination and opinion is thorough and supported by the record.  The examination and opinion is therefore adequate upon which to base a decision.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.


Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A service Report of Medical Examination dated in October 1972 for enlistment purposes reflects that the Veteran's lower extremities were clinically evaluated as normal.  A Report of Medical History dated in October 1972 reflects that the Veteran checked the 'no' box for "bone, joint, or other deformity."  A Report of Medical Examination dated in June 1984 for separation purposes reflects no findings of right ankle abnormality.  A Report of Medical History dated in June 1984 for separation purposes reflects that the Veteran checked the 'no' box for "bone, joint, or other deformity."  

VA outpatient treatment records dated in September 1985 reflect that the Veteran reported suffering right ankle trauma in 1976.  

The Veteran underwent a VA examination in December 2010.  He reported that he fractured his right ankle during service.  He stated that he was playing football for the Army at Fort Meade when he was hit and suffered a fracture to the right ankle that was casted for 2 to 3 months.  He reported that he was seen between three and six times while in the service.  He stated that he was not seen after discharge until 1998.  

Following physical examination, the examiner diagnosed right ankle disability.  The examiner opined that the right ankle disability was not caused by or a result of service.  The examiner reasoned that service treatment records showed treatment in 1976 for a left ankle sprain after playing football.  However, there was no record of an injury or fracture of the right ankle.  Although "lower extremities" was checked on the separation examination, no detail of fracture of either ankle was mentioned.  The history provided by the Veteran listed joint pain, but not foot trouble or a history of fracture (this question was not answered).  Further detail did not mention either ankle.  X-rays were negative for evidence of a previous ankle fracture.  

Despite the Veteran's contentions otherwise, there is no competent medical evidence that any current right ankle disability is etiologically related to service or any incident therein.  On separation from service, there were no findings of right ankle abnormality.  The findings on separation examination is significant in that it demonstrates that trained military medical personnel were of the opinion that no right ankle disability was present at that time.  The Board views the examination report as competent evidence that there was no right ankle disability at that time.  Moreover, at the time of his separation examination, the Veteran did not report any complaints related to a right ankle disability.  This suggests that the Veteran himself did not believe that he had any ongoing right ankle disability at that time.

Moreover, the Board notes the lack of any evidence of a continuing right ankle disability for many years between the period of active duty and the evidence showing a right ankle disability.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Finally, the Board believes it significant that the December 2010 medical examiner opined that a right ankle disability was not etiologically related to service.  This opinion was based on examination of the Veteran and review of the claims file.  The Board believes it is entitled to considerable weight and is competent evidence regarding causation of the disability at issue.  Moreover, it is consistent with, and fully supported by, the examiner's report of no right ankle disability at separation.  

The Veteran is certainly competent to report symptoms such as pain, which are easily recognizable symptoms that come through senses, however, as a lay person, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that his right ankle disability is etiologically related to service or any service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the determination of whether current right ankle disability is related to certain claimed events in service, or otherwise to service ending many years prior to the first post-service evidence of such disability is not a matter susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish an association between the claimed disability and either his military service or a service-connected condition, and the Board assigns greater probative weight to the opinions of the VA examiner.

For these reasons, the Board finds that there is a preponderance of the evidence against the Veteran's claim for service connection for a right ankle disability and the claim must be denied.  Because there is a preponderance of the evidence against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for arthritis of the right ankle is denied.  


REMAND

Congenital or developmental defects are not considered a disease for purposes of VA disability compensation and, consequently, cannot be service connected as a matter of law.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The only possible exception to this rule is if there is probative evidence that a defect was subject to superimposed disease or injury during service.  If superimposed disease or injury does occur, service connection may indeed be warranted for the resultant disability.  Generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease.  VAOPGCPREC 82-90 (July 18, 1990).

Service treatment records dated in June 1980 reflect that the Veteran complained of a crush injury to the right great toe and was assessed with status post crush injury.  

VA outpatient treatment records dated in January 1993 reflect that the Veteran complained of right toe pain for one week and was assessed with a fractured proximal big toe.  

A letter from Dr. W.T.G. dated in March 2005 reflects that Dr. W.T.G. diagnosed osteoarthritis of the right great toe and opined that the right great toe disability is most likely caused while the Veteran was in active service.  

The Veteran underwent a VA examination in August 2009.  He reported a history of injury to the right first metatarsal phalangeal joint secondary to use of a jackhammer related to which he originally was managed with cast immobilization and clinically improved but, nonetheless, complained of progression of pain and limitation in and about that region around 1978.  

Following physical examination, the examiner diagnosed severe osteoarthritis, posttraumatic, right first metatarsal phalangeal joint directly and causally related to military service history with present day hallux rigidus.  

The Veteran underwent another VA examination in December 2010.  He reported that he fractured his right great toe during service.  He stated that he injured the right great toe when using a jackhammer in 1978.  

Following physical examination, the examiner diagnosed severe osteoarthritis of the first metatarsal phalangeal joint on the right.  The examiner opined that this was a congenital or developmental defect and there was no indication that this condition was worsened by service.  The examiner opined that development of osteoarthritis (hallux rigidus), much worse on the right first toe was superimposed upon the congenital/developmental condition.  The examiner opined that osteoarthritis of the right first metatarsophalangeal joint was not caused by or a result of service.  The examiner noted that there was only a single record of a right great toe injury in June 1980.  The Veteran had no followup visits for the right first toe, and although "feet" was checked on the separation examination, no details were given.  The examiner stated that the records were silent for a period of approximately 20 years that would document continued complaints or treatments to indicate a chronic disabling condition.  The examiner stated that the Veteran has a congenital or developmental defect that predisposes him to develop arthritis in these joints.  The examiner stated that the service records do not contain evidence of a significant injury to the right foot that would cause earlier or more significant arthritis in the right foot.  

The Board notes that the December 2010 VA examiner opined that development of osteoarthritis (hallux rigidus), much worse on the right first toe was superimposed upon the congenital/developmental condition.  However, the December 2010 VA examiner also opined that the service records do not contain evidence of a significant injury to the right foot that would cause earlier or more significant arthritis in the right foot.  Given the state of the evidence, the Veteran should be scheduled for a VA examination in connection with this claim so that an examiner with sufficient expertise may opine as to whether the Veteran's right big toe disability is a congenital "defect" or "disease" based on whether it is subject to improvement or deterioration.  If it is determined that the condition is a congenital defect (not subject to improvement or deterioration), the examiner should determine whether there was any superimposed disease or injury in connection with the congenital defect.  If it is determined that there is a congenital disease, the examiner should determine whether the disease was first manifest during active duty service.  

Moreover, the December 2010 VA examiner noted that there was only a single record of a right great toe injury in June 1980.  The examiner stated that the records were silent for a period of approximately 20 years that would document continued complaints or treatments to indicate a chronic disabling condition.  However, as noted above, VA outpatient treatment records dated in January 1993 reflect that the Veteran complained of right toe pain for one week and was assessed with a fractured proximal big toe.  Thus, the December 2010 opinion is based on an inadequate factual predicate.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

With regard to the diabetes mellitus issue, the Veteran testified at the August 2006 hearing that he served in Vietnam for four months with the 158th Aviation Battalion.  He asserted that, based on such service, the Board should grant him service connection for diabetes mellitus on a presumptive basis.  During the same hearing, his representative indicated that he had submitted certain records from the Veteran's personnel file, which establish that he served in Vietnam during the Vietnam era, as alleged.  This record lists the Veteran's duties while serving and notes "ENL EVC ON AD, 51K, Plumber, E-4 (NO BREAK) AIRBORNE SCHOOL, VEITNAM (sic)."  According to a handwritten comment next to this notation, the Veteran was not in Vietnam.  However, it is not clear who made the comment.  The Veteran's DD Form 214 reflects that he had no overseas service.  Given the Veteran's assertions and the conflicting evidence of record, clarification is needed on remand regarding whether the Veteran served in Vietnam.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in connection with the claim of service connection for right big toe disability by an examiner with sufficient expertise in the matter.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner designated to examine the Veteran.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should offer an opinion as to whether the Veteran's right big toe disability is a congenital defect or a disease as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a "disease").

(a) If the examiner identifies a congenital "defect," then he or she should offer an opinion as to whether there is any superimposed disease or injury in connection with the congenital defect; and if so, whether it is at least as likely or not (i.e., there is at least a 50 percent probability) that the identified superimposed disease or injury is related to a period of the Veteran's active duty service.

(b) If the examiner finds a congenital "disease," then he or she should determine whether any such disease manifested during a period of the Veteran's active duty service.

The examiner should discuss the findings of Dr. W.T.G., the August 2009 VA examiner, and the December 2010 VA examiner.  All opinions should be set forth in detail and explained in the context of the record and cite to any medical literature used for the bases of any opinion.

2.  Contact the Veteran and request that he provide more detailed information regarding the circumstances of his alleged service in Vietnam, including the dates and locations of such service.  In this regard, the Veteran's DA Form 2-1 personnel jacket should be obtained.  The RO should take appropriate action to obtain any records subsequently identified by the Veteran, as well as records related to the Veteran's alleged service with the 158th Aviation Battalion in Vietnam.  

3.  After completion of the foregoing, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


